PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/815,788
Filing Date: 17 Nov 2017
Appellant(s): Ochenas et al.



__________________
Rebecca M. Greendyke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(A) Appellant’s “Summary of EPPLE” is not entirely accurate
Appellant provided his understanding of how EPPLE’s Graphical User Interface (GUI) (soft key/ icon 16 in particular) operate (Page 12).
1. Appellant explains that “If an application group other than the Tractor Operations menu (e.g., the “Vario Doc menu” in FIG. 12f12) is displayed in quadrant 18b, it is believed that activation of icon 16 will “switch between the four main menus” and “select” the Tractor Operations menu for display, as expressly stated in EPPLE’s paragraphs [0018], [0063], and [0077] and shown in the leftmost screen in annotated FIGS. 12a and 12c above”. 
Examiner agrees that selecting any of the soft keys displayed in the a the side panel will allow the switching between the different available menus (e.g. Fig. 4, 21a, 21b, 21c, and 21d) with the display quadrant (18b)

2. Appellant explains that “If the Tractor Operations menu is already displayed in quadrant 18b (either by default or following activation of icon 16 as set out in function 1 above), it is believed that activation of icon 16 will cause the screen to transition to the 
Examiner respectfully disagrees. If the Tractor Operations menu is already displayed in quadrant 18b (either by default or following activation of icon 16), the system will expand the display to occupy half-screen view as shown in Fig.5, ¶63, “Pressing the soft key for the particular mask enlarges the mask to half-screen view as can be shown in FIG. 5”

(B) Interpretation of appellant’s claim 1

i. Appellant’s misinterpretation that claim 1 requires that the widget and first menu portion be displayed concurrently is not correct.

Examiner respectfully disagrees.
First, the submitted claim does not require the display of the menu portion concurrently with the widget or within the widget as argued by the appellant. The claim discloses a widget comprising a first menu portion and not a widget displayed with a menu portion as argued. In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., widget displayed with a menu portion) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Shown In re Van Geuns, 988 F.2d 1181, 26 

    PNG
    media_image2.png
    546
    720
    media_image2.png
    Greyscale

Second, assuming arguendo that the claim requires the display of a widget concurrently with a menu portion that will need to be activate to display a first menu this is still disclosed and taught by EPPLE as clarified in the examiner final office action mailed on  10/1/2020 Pages 46-47 argument 17. A mapping is provided below for clarification using EPPLE Fig. 12C presented below for convenience.



    PNG
    media_image3.png
    903
    1209
    media_image3.png
    Greyscale



Claimed Structure
Corresponding EPPLE Structure
Icon tray
The side panel shown in Fig. 12C #1 (icon 16)
First menu Portion
Icons #2 (49a/49b) Shown in Fig. 12C that the user can select to display first menu
First menu
Selecting the first menu portion (FIG. 12C, 49a, 49b) will display the first menu (FIG. 12C, 49C, 49, 50) that include different options that the user can select


Examiner notes that the findings provided in the Final Office action mailed on 10/1/2020 included similar presented explanation that show that EPPLE teaches the argued 

ii. The rejection does not improperly split apart the language of claim 1.

Appellant argues that splitting the “when” clause improperly altered the claim meaning and as stated in the MPEP 2103(I)(c), “Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation”

Examiner respectfully disagrees.
First, the Examiner considered every limitation in the claim and evaluated the claim as a whole which comply with MPEP “when evaluating the scope of a claim, every limitation in the claim must be considered. Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered” MPEP 2103(I)(c). The claim require the ability to activate an icon to display a widget that comprise a first menu portion which is shown in Fig. 12C where the user select the main Tractor Operations menu is chosen from the Tractor Applications Group (icon 16 referred to as #1 in the previously presented figure) resulting in the display of first portion menu (49a/49b) that the user can select to display the first menu (49C) as shown in Fig. 12C, ¶63, “FIG. 12c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49a, 49b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise auto-lock settings to application level controls as well, such as menu selection items, application toolbars, buttons appearing within an application, and the like”, ¶28 “Locking/unlocking settings can be applied to any GUI control”, ¶9, “preventing inadvertent activation of a graphical user interface (GUI) control. The method can include a step of applying a lock against a GUI control based upon a user established setting. An activation of the GUI control can be prevented when locked”. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use KARSTENS teaching to prevent interaction with the menu options without activating the displayed menu.
EPPLE and KARSTENS are related to graphical user interface controls. A person of ordinary skill in the art would modify EPPLE using KARSTENS teaching with a reasonable expectation of success, the motivation for the modification would have been to prevent inadvertent activation of a graphical user interface (GUI) control (KARSTENS, ¶9).
Second, KARSTENS also teaches the “when” clause without splitting as previously clarified in the non-final office action sent on 5/14/2020, Pages 25-26, and the final action mailed on 10/1/2020. As KARSTENS teach the ability to apply an auto-lock over icon upon the activation of an application/widget that prevent any further interaction with the application/widget displayed menu, or application level controls or buttons within the auto-lock settings to application level controls as well, such as menu selection items, application toolbars, buttons appearing within an application, and the like”, ¶28 “Locking/unlocking settings can be applied to any GUI control”. KARSTENS further teach the ability to allow the interaction with the displayed menus or application level controls or buttons after unlocking See at least ¶23, “Manual unlocking mechanism 213 can be used to configure actions needed to manually unlock an otherwise locked GUI control. These actions can include, for example, pressing a hot-key combination when a locked window is active, clicking on a lock icon”. 

C. The required modification of EPPLE would not change its principle of operation and/or render it inoperable for its intended purpose

Appellant argues that the rejection is confusing and hard to follow.
Examiner respectfully disagrees. 
First, the examiner has been available for interview to clarify any confusion (appellant conducted multiple interviews and did not mention any kind of difficulty in following the rejection).
Second, examiner notes that the appellant is differentiating between Fig. 12a and 12C as if they are different embodiments that do not relate to each other, however Fig. 12a and 12C represent the same invention and the only difference is that in Fig. 12a the user decided to expand the tractor menu before selecting one of the displayed options (first menu portion) to display a second menu (first menu) as clarified ¶63, “The four 

Appellant argues that EPPLE’s icons 49a, 49b (first menu portion) are the “first menu portion” and EPPLE’s menu 49c is considered the “first menu.” As shown in FIG. 12c above, the display of the Tractor Operations Menu includes icons 49a/49b, and activation of icons 49a/49b results in the display of menu 49c.There is no teaching or suggestion in EPPLE that activation of button 49a/49b is allowed “in response to” detecting activation of icon 16 or that button 49a/49b is capable of being activated “only upon detecting activation” of icon 16. EPPLE’s icon 16 is interpreted as the recited “icon corresponding the respective one widget.” Thus, it is the functionality of EPPLE’s icon 16 that must be modified with KARSTENS’ locking feature to provide the missing aspects of claim 1. Activation of EPPLE’s icon 16 already serves two important functions, as previously discussed, namely: (1) selecting the Tractor Operations Menu for display in quadrant 18b; and (2) when the Tractor Operations Menu is already displayed, allowing the operator to navigate to the next menu level/screen, i.e., Tractor Operations mask 48/49d and that it is unclear how EPPLE could be modified such that activation of the icon 16 provides not only these two functions, but also controls the capability of button 49a/49b to be activated, without changing EPPLE’s principle of operation and potentially rendering EPPLE inoperable for its intended purpose. 


First, while the MPEP discusses that proposed modifications cannot change the principle of operation of a reference in 2143.01(VI), this appears to only apply where the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in EPPLE as well as a change in the basic principle under which the EPPLE construction was designed to operate. Shown In re Ratti, 280, F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). In this case, EPPLE is a graphical user interface whose basic principle in which it was designed to operate is displaying control icons that could allow the user to navigate through different menu levels. Because EPPLE teach the ability to display icons and KARSTENS teach the ability to lock displayed icons to prevent inadvertent activation of a graphical user interface (GUI) control by displaying a lock over the icons that the user can unlock for activation which will only add a layer of security to improve EPPLE invention by preventing inadvertent activation of a graphical user interface (GUI) control; therefore it would not affect or prevent user from navigating between menu levels. Furthermore, this would be a minor change at best and would not “require a substantial reconstruction and redesign of the elements shown.” as KARSTENS invention is mainly to improve applications/widgets that include GUI controllers.
Second the main concept of KARSTENS is to allow applying of GUI control locks that can be associated with a set of user configurable rules, these rules include the ability to automatically lock menu selection items, application toolbars, buttons appearing within an application, and the like after displaying the content of the application for preventing inadvertent activation of a graphical user interface (GUI) control Shown at least ¶8-9, ¶19. 
One of ordinary skill in the art would be motivated to modify EPPLE as described above for preventing inadvertent activation of a graphical user interface (GUI) control Shown KARSTENS ¶9 “present invention can include a method for preventing inadvertent activation of a graphical user interface (GUI) control”.
Third, appellant comments that this modification the modification would make EPPLE invention no longer easy to view and use as the operator of industrial machine is occupied and need quick access to the options, examiner notes that the appellant invention is also used by a tractor operator and the locking and unlocking of displayed GUI controller is not considered as an issue that would make it difficult to view or use. 
Fourth, as discussed previously the first selection of icon 16 to activate and display a widget that include a first menu portion (49a/49b) as shown in Fig. 12C, then based on the user’s rules the system will lock the application content by applying a lock over the icon 16 to prevent any inadvertent activation of a graphical user interface (GUI) control within the widget until the user activate the icon 16 by interacting with the displayed lock auto-lock settings to application level controls as well, such as menu selection items, application toolbars, buttons appearing within an application, and the like”, and ¶23, “Manual unlocking mechanism 213 can be used to configure actions needed to manually unlock an otherwise locked GUI control. These actions can include, for example, pressing a hot-key combination when a locked window is active, clicking on a lock icon” as KARSTENS locks will not be applied until the activation of the application and the display of the GUI controllers.

Appellant argues that the display of a lock over the icon 16 that the user may unlock to activate the menu options would be a modification that correspond to the GUI element i.e. icon 16 that is intended to lock and no longer an “icon corresponding to the respective one widget”. 
Examiner respectfully disagrees.
First, Appellant did not disclose a specific mechanism for locking and unlocking the icon (activate); therefore displaying a lock over the icon as a new part of the icon and interacting with the icon lock is considered an interaction to activate the icon. In other words the claim require the activation of the icon not to reselect the icon.
Second, KARSTENS teach the ability to display an icon to lock application level controls as well, such as menu selection items, application toolbars, buttons appearing within an application, and the like Shown ¶19, “Selecting all controls with option 215 can apply auto-lock settings to application level controls as well, such as menu selection items, application toolbars, buttons appearing within an application, and the like”. In other words locking the icon 16 will prevent interaction with any of the displayed controllers including first menu portion 49a/49b until the user activate the icon 16 again by clicking or selecting or any other mean for unlocking the lock displayed over it Shown ¶23, “Manual unlocking mechanism 213 can be used to configure actions needed to manually unlock an otherwise locked GUI control. These actions can include, for example, pressing a hot-key combination when a locked window is active, clicking on a lock icon”.

Appellant argues that modifying EPPLE would require significant changes to EPPLE’s principles of operation and render EPPLE unsatisfactory for its intended use.

Examiner respectfully disagrees.
First, while the MPEP discusses that proposed modifications cannot change the principle of operation of a reference in 2143.01(VI), this appears to only apply where the “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in EPPLE as well as a change in the basic principle under which the EPPLE construction was designed to operate. Shown In re Ratti, 280, F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). In this case, EPPLE is a graphical user interface whose basic principle in which it was designed to operate is displaying control icons that could allow the user to navigate through different menu levels. Because EPPLE teach the ability to display icons and KARSTENS teach the ability to lock displayed icons to prevent inadvertent activation of a graphical user interface (GUI) control by displaying a lock over the icons that the user can unlock for activation which will only add a layer of 
Second the main concept of KARSTENS is to allow applying of GUI control locks that can be associated with a set of user configurable rules, these rules include the ability to automatically lock menu selection items, application toolbars, buttons appearing within an application, and the like after displaying the content of the application for preventing inadvertent activation of a graphical user interface (GUI) control Shown at least ¶8-9, ¶19. In other words KARSTENS main invention is to improve applications that include GUI controller by allowing the users to modify any application that include a GUI controls to be locked automatically for preventing inadvertent activation of a graphical user interface (GUI) control which is the case with EPPLE GUI controls. EPPLE and KARSTENS are analogous art to the claimed invention because they are from a similar field of endeavor of using GUI controllers. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify EPPLE to include the ability to automatically lock the GUI controllers based on the user’s rules resulting in resolutions as disclosed by KARSTENS with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify EPPLE as described above for preventing inadvertent activation of a graphical user interface (GUI) control 

Appellant argues that one of ordinary skill in the art would have no reason to modify EPPLE with KARSTENS as suggested.
Examiner respectfully disagrees.
EPPLE and KARSTENS are analogous art to the claimed invention because they are from a similar field of endeavor of using GUI controllers. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify EPPLE to include the ability to automatically lock the GUI controllers based on the user’s rules resulting in resolutions as disclosed by KARSTENS with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify EPPLE as described above for preventing inadvertent activation of a graphical user interface (GUI) control Shown KARSTENS ¶9 “present invention can include a method for preventing inadvertent activation of a graphical user interface (GUI) control”.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Shown In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 
.

D. The combination of EPPLE and KARSTENS teaches, or at least suggests, each and every element of dependent claims 3, 7, 9,11,15,16, and 18.
i. Dependent Claim 3.

	Appellant argues that claim 3 recites that the processor “further in response to detecting the activation of the one icon, locks the respective one widget in position in a first widget space on the screen display” (emphasis added). Regarding claim 3, the Office Action cites paragraph [0056] of EPPLE, which describes the “permitted placement of each of the application groups ... in each quadrant 17a, 17b, 17c and 17d” and states that “[n]ot all application groups can be placed in all quadrants.” and that as EPPLE uses the terms “placement/placed,” there is nothing to indicate that the operator is able to “lock” any particular application group in position on the screen as shown in FIG. 3 (provided below), each quadrant has a certain set of application groups that are available for selection for that quadrant.
Examiner respectfully disagrees.
EPPLE teach that the different widgets are associated with a specific display quadrant within the display area, which means that upon the user selection of the widget associated icon the widget will be locked at the predetermined location and they will not be moved until further interaction from the user (¶56-¶58). 
 that will not change its display location without further interaction from the user. 
Third, examiner notes that the claim language is broad as it only require associating a specific location with the activated widget without any further details and that was brought to the appellant attention on the final rejection mailed on 11/14/2019 and the appellant did not amend the claim language or argue it any further in the next submitted amendments on 2/7/2020, and 7/28/2020.
Therefore, rejection of claim 3 is proper.

i. Dependent Claim 11.
	Appellant argues that the display of the submenu on a different screen from that of the Tractor Operations Menu show that EPPLE and KARSTENS fail to teach or suggest that the first menu and/or sub-menus are displayed within the widget, as recited in claim 11.

	Examiner respectfully disagrees. 
Displayed within the widget does not mean the display of a single graphical user interface page that do not change, for example user selecting different options within an application/widget that display new content or different option do not mean that the 
Therefore, rejection of claim 11 is proper.


i. Dependent Claim 18.
	Appellant argues that EPPLE do not teach moving an application from one location on the screen to another location on the screen.

Examiner respectfully disagrees.
First, the claim requires the movement of respective one widget to a predefined widget space not from one location to another. Under broadest reasonable interpretation the user move the inactivated or pre-activated widget (from off the screen) to a screen predefined location (widgets associated with different quadrants of the display) shown (¶18, Fig. 11a-11d, Fig. 3a, ¶19, “screen is preferably split into a number of pre-determined areas for the display/control of different machine operating or control parameters. Preferably, the screen is divisible into four quadrants which control/monitor a particular parameter/function of the machine”, Fig. 12a-12t, Fig. 13, ¶56-¶57, different which is similar to the appellant specification that require the widgets to be moved from off the display to the display Shown P.29 Appellant specification recited below for convenience: 
“activation of the RHS icon 730A may cause the RHS widget 760 to move into a predefined widget space, e.g., the first widget space 606 as shown in FIG. 7B, but the operator may then scroll through the widgets as before, i.e., the RHS widget 760 may be moved off the screen (not shown) in response to an operator command to move the widget. Receipt of an operator command related to a vehicle operation may cause the corresponding widget to immediately move back to the predefined widget space. For example, if the operator has moved the RHS widget 760 off the display screen 600, receipt of a command to activate the traction motor to effect vehicle movement or receipt of a command to lift or lower the carriage assembly 144 (FIG. lA) or actuation of the trigger switch (not shown) may cause the RHS widget 760 to move back to the first widget space 606”.
Second, assuming arguendo that the claim requires the movement of the widget to a different location from previous location EPPLE teach the ability to expand the display of widgets over the screen which will move the display from a single quadrant to half of the display as shown in fig. 5-6 Shown ¶65-¶68, “Pressing the soft keys 20 a to 20 d again for the shown information mask, or touching a short cut in the information mask area 
Third, examiner notes that the same argument has been presented previously and that examiner clarified the office position to the appellant attention on the final rejection mailed on 11/14/2019 and the appellant did not amend the claim language or argue it any further in the next submitted amendments on 2/7/2020, and 7/28/2020.
Therefore, rejection of claim 8 is proper.

II. Claims 4, 6, 8,10,12-14, and 17 are unpatentable over EPPLE in combination with KARSTENS, Ricci, Lane, Marcoullier, Jyri, and/or Cuddihy.

Appellant argues that claims 4, 6, 8, 10, 12-14, and 17 depend from claim 1, they are respectfully submitted to be patentable for at least the same reasons discussed above with respect to claim 1. It is respectfully submitted that further combination of EPPLE as modified by KARSTENS with Ricci, Lane, Marcoullier, Jyri, or Cuddihy fails to remedy the deficiencies identified with respect to claim 1.

A. Dependent Claim 4.

	Appellant urges that claim 4 specifies that the display comprises multiple widgets and widget spaces and that the widgets are shifted in response to detecting the activation of the icon and there is nothing in the combination of EPPLE, KARSTENS, and Ricci to suggest that applications shift or move in response to detecting activation of an icon. As noted in the Office Action, Ricci teaches that a user can use a finger to select, drag, and drop an application onto a GUI and that the other applications on the GUI move to accommodate the new application. However, as discussed above with respect to claim 18, activation of a soft key/icon in EPPLE simply selects one of the applications available for display in a particular quadrant. Thus, there is no teaching or suggestion in EPPLE, KARSTENS, and Ricci that widgets on a display shift position.
	Examiner respectfully disagrees.
First, EPPLE teaches the ability to select an icon for activating and displaying a widget and the ability to shift the activated widget from a single quadrant of the display to half the display as shown in Fig. 4-5, and ¶63, and Ricci teach the ability to shift the displayed content upon an activation of an icon associated with the using a drag and drop of the icon as shown in Fig. 5D-5D, ¶98-99, “dragged application 508 c may be positioned between and/or adjacent to at least one application. Alternatively or additionally, the dragged application 508 c may be placed into a position as a first application, where no 
EPPLE and Ricci are analogous art to the claimed invention because they are from a similar field of endeavor of activating, displaying and arranging application over the user’s display. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify EPPLE to include the ability to dynamically shift applications position resulting in resolutions as disclosed by Ricci with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify EPPLE as described above to provide to allow the best usage for the available display area by allowing the widgets to use the full display without reserving area for non-active widgets by allowing the distribution of the display area based on the number of active widgets.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Examiner further notes that the current claims do not provide any mechanism for activating an icon; therefore dragging and dropping is a form of activating an icon.
	Second, examiner relies on Ricci to teach the ability to shift application upon the selection of another application Shown ¶98-¶99 and EPPLE and Ricci are analogous art to the claimed invention because they are from a similar field of endeavor of activating, 
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Shown In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Third, examiner notes that the same argument has been presented previously and that examiner clarified the office position to the appellant attention on the final rejection mailed on 11/14/2019 and the appellant did not amend the claim language or argue it any further in the next submitted amendments on 2/7/2020, and 7/28/2020.

Appellant argues that modifying EPPLE such that the application groups can move between quadrants would be a significant change in operation.
Examiner respectfully disagrees.
First, EPPLE shows the ability to shift applications position between quadrants by allowing the display of an application within one quadrant or expanding it to occupy two quadrants as shown in ¶63, Fig. 4-5, therefore applying Ricci teachings to shift application 
Second, EPPLE and Ricci are analogous art to the claimed invention because they are from a similar field of endeavor of activating, displaying and arranging application over the user’s display. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify EPPLE to include the ability to dynamically shift applications position resulting in resolutions as disclosed by Ricci with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify EPPLE as described above to provide to allow the best usage for the available display area by allowing the widgets to use the full display without reserving area for non-active widgets by allowing the distribution of the display area based on the number of active widgets.
Third, appellant did not provide any evidence or prove that modifying EPPLE in view of Ricci would be a significant change in operation.
Therefore, rejection of claim 4 is proper.

B. Dependent Claim 6.
Appellant argues that modifying EPPLE such that the application groups can move between quadrants would be a significant change in operation.
Examiner respectfully disagrees.
First, EPPLE shows the ability to shift applications position between quadrants by allowing the display of an application within one quadrant or expanding it to occupy two quadrants as shown in ¶63, Fig. 4-5, therefore applying Ricci teachings to shift application 
Second, EPPLE and Ricci are analogous art to the claimed invention because they are from a similar field of endeavor of activating, displaying and arranging application over the user’s display. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify EPPLE to include the ability to dynamically shift applications position resulting in resolutions as disclosed by Ricci with a reasonable expectation of success. One of ordinary skill in the art would be motivated to modify EPPLE as described above to provide to allow the best usage for the available display area by allowing the widgets to use the full display without reserving area for non-active widgets by allowing the distribution of the display area based on the number of active widgets.
Third, appellant did not provide any evidence or prove that modifying EPPLE in view of Ricci would be a significant change in operation.
Therefore, rejection of claim 6 is proper.

III. Double patenting rejection of claims 1, 3, 4, and 6-18 is proper.

Appellant argues that the double nonstatutory double patenting over claims 1-17 of co-pending U.S. Patent Application No. 15/815,81027 in view of U.S. Patent Application Publication No. 2009/0125850 to KARSTENS is improper; as KARSTENS fails to disclose or suggest these features that is not taught by pending U.S. Patent Application No. 15/815,81027.

	As previously clarified KARSTENS teach the features missing from U.S. Patent Application No. 15/815,810, “wherein the first menu portion is capable of being activated only upon detecting activation of the one icon” Shown ¶9, ¶19 and “when the respective one widget comprising the first menu portion is displayed and the one icon corresponding to the respective one widget has not been activated, an attempt to activate the first menu portion will not result in display of the first menu.” Shown ¶9, ¶19. 
Therefore the double nonstatutory double patenting over claims 1-17 of co-pending U.S. Patent Application No. 15/815,81027 in view of U.S. Patent Application Publication No. 2009/0125850 to KARSTENS is proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        

Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires